This case is before the court on defendant’s motion to dismiss pursuant to Rule 102(b) for failure to prosecute. Plaintiffs have filed a response to defendant’s motion, stating that their delay of more than two years in answering interrogatories submitted by defendant is due to informal agreements between plaintiffs’ counsel and defendant’s former counsel. Without passing on the merits of either party’s contentions, we are convinced — in view of plaintiffs’ interest in pursuing the claim and the fact that there are 44 plaintiffs involved — that dismissal of plaintiffs’ action at this time is too severe a sanction. Micrecord Corporation v. United States, 161 Ct. Cl. 763 (1963).
We direct that any and all further proceedings in this case be conducted in strict compliance with the rules of this court. Sua sponte, we will allow plaintiffs 30 days from the date of this order to submit answers to defendant’s interrogatories, which were originally forwarded on July 19, 1977. If plaintiffs are henceforth responsible for unnecessary delay, we will not hesitate to dismiss their petition.
Accordingly, it is ordered, after consideration of the parties’ submissions but without oral argument, that the case is remanded to the trial division for further proceedings. Defendant’s motion to dismiss is denied.